Citation Nr: 0508736	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from June 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for 
an increased rating for bilateral hearing loss, increasing 
his rating from noncompensable to 10 percent disabling.


FINDINGS OF FACT


1.  In June 1999, the veteran's average pure tone decibel 
loss was 110 in the right ear and 28 in the left ear, with 
speech recognition of 0 percent in the right ear and 94 
percent in the left ear.  This translates to Level XI hearing 
in the right ear and Level I hearing in the left ear.

2.  In October 2000, the veteran's average pure tone decibel 
loss was 105+ in the right ear and 31 in the left ear, with 
speech recognition of 0 percent in the right ear and 96 
percent in the left ear.  This translates to Level XI hearing 
in the right ear and Level I hearing in the left ear.

3.  In June 2003, the veteran's average pure tone decibel 
loss was 120 in the right ear and 43 in the left ear, with 
speech recognition of 0 percent in the right ear and 92 
percent in the left ear.  This translates to Level XI hearing 
in the right ear and Level I hearing in the left ear.





CONCLUSION OF LAW


The criteria for an increased rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated February 2004, the VA 
informed the veteran of what the evidence must show to 
establish an increased rating for his service-connected 
bilateral hearing loss.
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2004 letter informed the 
veteran that the VA would request all records held by Federal 
agencies to include his service medical records or other 
military records, and medical records at VA hospitals.  The 
letter also informed the veteran that the VA would make 
reasonable efforts to obtain private records or other 
evidence necessary to support his appeal.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2004 letter requested the veteran 
provide any employment physical examinations, medical 
evidence from hospitals, clinics, and private physicians of 
treatment since military service, pharmacy prescription 
records and insurance examination reports.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.
Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  

Unless a statute or regulation clearly provides otherwise, a 
revised statute or regulation will not apply to a pending 
case if it would produce genuinely retroactive effects, but 
the revised statute will apply in the absence of retroactive 
effects.  See VAOPGCCONCL 1-2004 citing VAOPGCPREC 7-2003, at 
17 and Landgraf v. USI Film Products, 511 U.S. 244 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from level 
I, for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).

In exceptional cases, that is, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa (found at 38 C.F.R. § 4.85(h)), 
whichever results in the higher numeral, and each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a) (2004).  When 
the puretone threshold is 30 decibels or less at 1,000 hertz 
and 70 decibels or more at 2,000 hertz, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
See 38 C.F.R. § 4.86(b) (2004).  

In this case, the veteran contends that his hearing has 
worsened since the assignment of the 10 percent rating, 
thereby warranting a higher rating for his service-connected 
disability.  The resolution of this issue involves 
determining the level of hearing acuity in each ear.  

The veteran submitted to a VA audio examination in June 1999.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
105
95
120
120
LEFT
15
15
20
30
45

Speech recognition scores, using the Maryland CNC word lists 
were zero percent for the right ear and 94 percent for the 
left ear.  The examiner stated that the veteran had profound 
sensorineural hearing loss of the right ear and mild to 
moderate primarily high frequency sensorineural hearing loss 
for the left ear.  Word recognition was significantly reduced 
for the right ear and mildly reduced for the left ear, 
consistent with the degree of hearing loss present.

The veteran submitted to a VA audio examination in October 
2000.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
15
20
25
35
45

Speech recognition scores, using the Maryland CNC word lists 
were zero percent for the right ear and 96 percent for the 
left ear.  The examiner stated that the veteran had profound 
sensorineural hearing loss of the right ear and mild to 
severe sensorineural loss of the left ear.  Word recognition 
was poor for the right ear and good for the left ear, 
consistent with the degree of hearing loss present.  Acoustic 
immittance was consistent with normal middle ear pressure and 
tympanic compliance bilaterally.  Acoustic reflexes were 
absent under all conditions.

The veteran submitted to a VA audio examination in June 2003.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
120
120
120
120
120
LEFT
20
30
40
45
55

Speech recognition scores, using the Maryland CNC word lists 
were zero percent for the right ear and 92 percent for the 
left ear.  The examiner stated that the veteran had profound 
sensorineural hearing loss of the right ear and mild to 
moderately severe sensorineural hearing loss of the left ear.  
Word recognition was poor for the right ear and mildly 
reduced for the left ear, consistent with pure tones.  
Acoustic immittance was consistent with normal tympanometry 
and absent acoustic reflexes bilaterally.

In all of the audiometric testing provided to the veteran, 
the results equate to various levels in the right ear and in 
the left ear.  The extent of disability does not, however, 
translate into entitlement to a higher disability rating on 
any of the indicated testing because the objective criteria 
have not been met.  The scheduler criteria are specific, and 
the veteran's hearing loss during the rating period has not 
been shown to be of sufficient severity to warrant the next 
higher 20 percent schedular rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (assignment of 
disability ratings for hearing impairment is derived by 
mechanical application of Rating Schedule to numeric 
designations after audiometric evaluations).

The Board notes that when the puretone threshold at each of 
the hour specified frequencies (1000, 2000, 3000, 4000) is 55 
decibels or more, the Roman numeral designation for hearing 
impairment will be determined from either Table VI or Table 
Via (i.e. based only on puretone threshold average), 
whichever results in the higher numeral.  See 38 C.F.R. 
§ 4.86(a) (2004).  In this case, the provisions of 38 C.F.R. 
§ 4.86(a) are for application only with respect to the 
veteran's right ear, and the Board notes that applying Table 
Via to the results of the audiologic testing of the right ear 
results in the same numeric designation as produced by 
application of Table VI.

Accordingly, as the veteran's bilateral defective hearing is 
10 percent disabling, the Board must conclude that an 
increased evaluation for his bilateral defective hearing is 
not warranted under the schedular criteria.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for an increased rating for bilateral hearing 
loss must be denied.  See 38 U.S.C.A §5107 (West 2002).












ORDER


Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


